Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 - 27 and 29 - 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biederman et. al. (US 2014/0031880 A1).

Regarding claim 23, Biederman discloses a bone anchoring device (Abstract) comprising: 
a receiving part (paragraph [0067], ref. 500, Fig. 22) for coupling a rod to a bone anchoring element (Fig. 23), the receiving part having a first end, a second end, and a central axis extending between the first end and the second end (Fig. 27 shows a first end at ref. 56b, a second end at ref. 51b and a central axis refs. 56a, 51a extending between the two), the receiving part comprising: 
two legs defining a recess at the first end for receiving the rod (Fig. 27 shows two legs defining a recess ref. 102); and 
a head receiving portion at the second end that is at least partially expandable (paragraph [0072], ref. 94, Fig. 27) and having an opening at the second end for inserting and pivotably holding a head of the bone anchoring element therein (Figs. 35 - 36); and 
a locking ring mountable around the head receiving portion (Figs. 33 - 36, ref. 8), the locking ring comprising a tool engagement surface configured to be engaged by a tool for rotating the locking ring around the central axis to increase a compressive force exerted on the head receiving portion (see remarked Fig. 28 below which shows two opposing tool engagement surfaces fully capable of engaging with a tool for rotationally locking around the head receiving portion), wherein the tool engagement surface has at least a first portion that is spaced apart circumferentially from the recess for receiving the rod (one of the two tool engagement surfaces may be considered the first portion), the first portion facing the first end of the receiving part while being inclined towards the first end of the receiving part as the first portion extends circumferentially around the locking ring (the tops of the tool engagement surface face the first end of the receiving part when engaged and extend circumferentially around the locking ring as shown in Figs. 28 - 32).  

    PNG
    media_image1.png
    311
    725
    media_image1.png
    Greyscale



Regarding claim 24, Biederman discloses the bone anchoring device of claim 23, wherein the tool engagement surface is formed by a groove that is open towards the first end of the receiving part (paragraph [0078], ref. 84, Figs. 28, 30).  

Regarding claim 25, Biederman discloses the bone anchoring device of claim 24, wherein the groove is open at a first end of the locking ring and extends towards a second end of the locking ring opposite the first end at an incline relative to the central axis (as shown in Fig. 28, the groove ref. 84 extends towards a first end at 8a and extends downwardly towards a second end at ref. 8b and is at an incline relative to central axis ref. 56a as shown in Figs. 34 - 36).  

Regarding claim 26, Biederman discloses the bone anchoring device of claim 23, wherein the tool engagement surface is formed on an arm that extends towards the first end of the receiving part (see remarked Fig. 28 below).  

    PNG
    media_image2.png
    473
    485
    media_image2.png
    Greyscale

Regarding claim 27, Biederman discloses the bone anchoring device of claim 26, wherein the arm comprises a first arm part and a second arm part circumferentially spaced apart from one another by the tool engagement surface (see remarked Fig. 28 above).  

Regarding claim 29, Biederman discloses the bone anchoring device of claim 27, wherein the first arm part and the second arm part are configured to be positioned circumferentially between a first open end and a second open end of the recess for receiving the rod (see remarked Fig. 24 below which shows a first and second open end of the recess, when engaged the arm parts would be positioned between the ends).  

    PNG
    media_image3.png
    323
    495
    media_image3.png
    Greyscale




Regarding claim 30, Biederman discloses the bone anchoring device of claim 27, wherein the tool engagement surface is formed by a groove that extends into the arm at an incline relative to the central axis (Figs. 28 - 32 show groove ref. 84 extending into the arm to create two arm parts and oriented at an incline relative to central axis ref. 56a).  

Regarding claim 31, Biederman discloses the bone anchoring device of claim 27, wherein at least part of the tool engagement surface is curved towards a second end of the locking ring opposite the first end of the locking ring (the groove ref. 84 is curved downwards or towards the second end of the locking ring).


Claim(s) 38 - 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (US 2016/0331412 A1). 

Regarding claim 38, Biedermann discloses a bone anchoring device (Abstract) comprising: 
a receiving part (paragraph [0070], ref. 5, Fig. 1) for coupling a rod to a bone anchoring element (Fig. 2), the receiving part having a first end, a second end below the first end, and a central axis extending between the first end and the second end (as shown in Fig. 6 the receiving part has a first end at ref. 5a, a second end at ref. 5b and a central axis at ref. “C”), the receiving part comprising: 
two legs defining a recess at the first end for receiving the rod (paragraph [0071], refs. 53a,b and 51); and 
a head receiving portion (Fig. 6, ref. 55) having an opening at the second end for inserting and pivotably holding a head of the bone anchoring element therein (Figs. 15a-c); and 
a pressure member (paragraph [0076], Fig. 1, ref. 6) positionable at least partially in the head receiving portion for exerting pressure on the head of the bone anchoring element when the head is received in the head receiving portion (Fig. 2, paragraph [0077]), the pressure member comprising: 
a first portion (paragraph [0077], Fig. 10, ref. 61) defining a rod support surface configured to extend into the recess for receiving the rod to contact the rod  (Fig. 10, ref. 62); and -5- 116000059.1Application No.: 17/190,937 Amdt date November 11, 2021 
a second portion having a radially inwardly facing surface defining a chamber for holding the head (Fig. 10, ref. 64), the radially inwardly facing surface having a first curvature configured to contact the head and an enlarged region that deviates radially outwardly from the first curvature and that separates portions of the radially inwardly facing surface having the first curvature into an upper region above the enlarged region and a lower region below the enlarged region (see remarked Fig. 10 below).  


    PNG
    media_image4.png
    275
    644
    media_image4.png
    Greyscale


Regarding claim 39, Biedermann discloses the bone anchoring device of claim 38, wherein the pressure member comprises a plurality of slits extending along the lower region and the enlarged region of the second portion (Fig. 10, ref. 67).  

Regarding claim 40, Biedermann discloses a bone anchoring device of claim 39, wherein each of the plurality of slits has an open end at the lower region, and a closed end at the enlarged region (Fig. 10).  

Regarding claim 41, Biedermann discloses a bone anchoring device of claim 40, wherein at least one of the plurality of slits has a widened portion at the closed end (Fig. 10, ref.68).  

Regarding claim 42, Biedermann discloses a bone anchoring device of claim 38, wherein the pressure member comprises a substantially cylindrical outer surface portion that extends at least from an axial position corresponding to the rod support surface to an axial position corresponding to the enlarged region (Fig. 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (US 2014/0031880 A1) in view of Jackson et al. (US 2014/0214084 A1).

Regarding claim 37, Biedermann discloses a bone anchoring device (Abstract) comprising: -4- 116000059.1Application No.: 17/190,937 Amdt date November 11, 2021 
a receiving part (paragraph [0067], ref. 500) for coupling a rod to a bone anchoring element (Fig. 23), the receiving part having a first end, a second end, and a central axis extending between the first end and the second end (Fig. 27 shows a first end at ref. 56b, a second end at ref. 51b and a central axis refs. 56a, 51a extending between the two), the receiving part comprising two legs defining a recess at the first end for receiving the rod (Fig. 27 shows two legs defining a recess ref. 102), and a head receiving portion at the second end that is at least partially expandable and having an opening at the second end for inserting and pivotably holding a head of the bone anchoring element therein (paragraph [0072], ref. 94, Fig. 27); and 
a locking ring mountable around the head receiving portion (Figs. 33 - 36, ref. 8) in an axial direction while a rotational orientation of the locking ring relative to the receiving part remains constant (the locking ring is fully capable of being mounted axially, while not being rotated.  For example, the engagement between the locking ring and the receiver is not threaded which would require rotational movement), wherein when the locking ring is around the head receiving portion, the locking ring is rotatable around the central axis from a first rotational orientation to a second rotational orientation where a compressive force exerted by the locking ring on the head receiving portion is greater than at the first rotational orientation, (the first rotational orientation may positioned such that the locking ring does not cover a maximum diameter of the head receiving portion and a second rotational orientation in which the locking ring engages the maximum diameter of the head receiving portion which results in a greater compresses force) and wherein the legs comprise an internal thread for engaging a fixation element (Fig. 24, ref. 56). 

Biedermann is silent regarding the limitation wherein each of the legs comprises a weakened portion that permits breaking away of part of the legs to shorten a height of the receiving part, and wherein the internal thread extending into the part of the legs configured to be broken away.

Jackson teaches an analogous bone anchoring device (Abstract) comprising a receiver with legs (Fig. 1. ref. 60), wherein the legs comprise a weakened portion (paragraph [0134], ref. 68, Fig. 5) that permits breaking away of part of the legs to shorten a height of the receiving part (paragraph [0134]), and wherein the internal thread extending into the part of the legs configured to be broken away (Fig. 5).  Jackson teaches that weakened portions with break-away legs allow for a low profile implanted structure (paragraph [0134]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver of Biedermann such that the legs comprise a weakened portion that permits breaking away of part of the legs to shorten a height of the receiving part, and wherein the internal thread extending into the part of the legs configured to be broken away, as taught by Jackson, for the purpose of creating a low profile implanted structure. 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32 - 36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 32 claims the bone anchoring device of claim 23 in addition to a toll, wherein an axial displacement of the engagement portion of the results in a rational movement of the locking ring. 
Biedermann et. al. (US 2013/0085536 A1) is considered to be the closet prior art.  Biedermann discloses an analogous bone anchoring device (Abstract, Fig. 1) and a tool (Fig. 11, refs. 50, 51) configured to engage with a locking ring of the bone anchoring device (Fig. 14).  However, the engagement of the tool with the locking ring is configured such that rotational movement of the tool results in axial displacement of the locking ring (paragraph [0071], Figs. 13 - 14) which is distinct and non-obvious over the required limitation of “an axial displacement of the engagement portion of the tool results in a rotational movement of the locking ring”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773